Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 09/17/2020 in which claims 1-5 are pending and ready for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph P. Carrier on 08/25/2021.
The application has been amended as follows: 

Claim 5 (Currently Amended).	A drive device for an electric automobile, comprising as a drive source ; and the electric motor, wherein 
the electric motor is driven by the mechano-electrical integrated power conversion device;
at least a part of a transmission operatively linked to the rotating shaft of the electric motor is disposed in parallel to the side of the casing so that an axis of an output shaft of the transmission is parallel to a rotational axis of the electric motor, and 


Allowable Subject Matter
3.	Claims 1-5 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the cited prior arts alone or in combination fail to disclose:
“wherein the housing box comprises a box body, an upper lid member, and a side lid member, the box body including a box body main portion and a box body remainder portion, the box body main portion being disposed above a casing of the electric motor and forming an upper open end part opening upwardly, the box body remainder portion forming a side open end part opening sidewardly and being connected integrally to a side wall of the box body main portion so as to extend downwardly to a side of the casing, 
the upper lid member being mounted on the upper open end part of the box body main portion and a first housing chamber being defined between the box body main portion and the upper lid member, the first housing chamber housing the power drive unit, and 
the side lid member being mounted on the side open end part of the box body remainder portion and a second housing chamber being defined between the box body remainder portion and the side lid member, the second housing chamber housing the voltage converter”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        August 25, 2021